DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant's “Amendment” filed on 1/27/2022 has been considered.  
Rejection to Claims 30 under 35 USC 112(b) have not been overcome.  
Claims 1, 6-7, 11-14, 24, 30-31, 44 are amended.
Claims 1-45 are currently pending.
Claims 8-10, 15-20, 22-23, 27, 32-38, 43, 46-49 are withdrawn.  Examiner suggests cancellation of these claims.
Claims 1-7, 11-14, 21, 24-26, 28-31, and 39-45 have been examined.  


Claim Objections
Claim 8-10, 15-20, 22-23, 27, 32-38, 43, 46-49  objected to because of the following informalities:  Claims 8-10, 15-20, 22-23, 27, 32-28, 43, 46-49 are withdrawn.  Examiner suggests cancellation of these claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 30 recites the limitation “navigating or marking/highlighting certain information in the slide as per video/audio narration or description being spoken and getting synchronized, synthesizing and storing the on-demand product or service detailing content (120),  on the information module (116) as network-based resource.”  It is unclear how to “navigate” information as per video/audio narration or description.  It is further unclear what is “getting synchronized.”  Is the video/audio narration or description getting synchronized?  Or is marking/highlighting getting synchronized?  Or some combination of these?  What is involved in “getting synchronized” and how is it performed?  The limitations will be interpreted as any navigation or marking or highlighting of information being presented.  The information may be video information, audio information, narration, or a description.

Allowable Subject Matter
Claims 1-7, 11-14, 21, 24-26, 28-31, and 39-45 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

With respect to independent claim 1, the prior art available does not teach A system (100) for generating and presenting on-demand product or service detailing content (120) with communication interface (128) comprising:
a plurality of first computing devices (104) operated by a plurality of first set of users (106);
a plurality of second computing devices (108) operated by a plurality of second set of users (110);
an authoring module (112);
a product or service recognition module (114);
an information module (116);
a communication network (118);
wherein:
the product or service recognition module (114) further comprises of a product registry module (134), which enables the plurality of second set of users (110) to provide inputs, by using the plurality of second computing devices (108), to register a product registry information (136) about respective product or service (102) of plurality of second set of users (110) on the product or service recognition module (114) and receive a product or service recognition code (138) for respective product or service (102) of plurality of second set of users (110);
the authoring module (112) is configured to create the on-demand product or service detailing content (120) based on inputs received through the communication network (118) from the plurality of second computing devices (108) operated by the plurality of second set of users (1 10) and store the on-demand product or service detailing content (120) on the information module (116) as network-based resource;
the product registry module (134) enables the plurality of second set of users (110) to:
provide inputs, by using the plurality of second computing devices (108), to update the product registry information about their respective product or service (102) and link related on-demand product or service detailing content (120);
edit or modify or update the on-demand detailing content (120) about the product or service (120) at least once without a need of changing product or service recognition code (138, 140) and map or link the updated or modified or edited on- demand detailing content (120) with the product or service; 
the plurality of first computing devices (104) scan and identify a product or service recognition code (140) and reach the product or service recognition module (114) through the communication network (i18) which is configured to redirect the plurality of first computing devices (104) to connect with the information module (116) through the communication network (118);
the information module (116) is configured to deliver relevant streaming on-demand product or service detailing content (120) to the plurality of first computing devices (104); and
the communication network (118) is configured to establish communication and data transfer between the plurality of first computing devices (104) the plurality of second computing devices (108), the information module (116), the authoring module (1121 and the product or service recognition module (114).

	The most analogous prior art includes Ordille (US 2015/0237207 B1), Cabot (US 2016/0246781 A1), and Grochowicz (US 9,100,394 B2).
	Ordille discloses contact center agents using agent terminals in a communication session between a kiosk, a mobile device and a contact center.  A customer may scan a QR code to discuss a specific product and transfer the session to the mobile device.  A local expert may be conferenced into a video communication session.
	Ordille is deficient in a number of ways.  As written, the claims require a product registry module enabling a plurality of second set of users to provide inputs to register product registry information about their products or services.  Further, the claims require receiving a recognition code for a product or service, enabling the second set of users to provide inputs to update the product registry information and link related on-demand detailing content, edit, modify or update the on-demand detailing content without needing to change the recognition code, and mapping or linking the updated content to the product.  Ordille does not teach these concepts.   
In view of the above, Ordille fails to disclose or render obvious the combination of features as emphasized above.
Regarding Cabot, Cabot discloses a database storing pre-recorded video files, audio files and text messages. Based on user input, a recommendation engine may retrieve one or more files or messages to form a recommendation output to a user interface.
Though disclosing these features, Cabot does not disclose or render obvious the features emphasized above.
Regarding Grochowicz, Grochowicz discloses a user authoring content such as a product review, opinion or other information relating to a thing of interest to the user in a session conducted on a device.,  The user may add additional content such as images, videos or audio data to content that is being authored and provide linking information to a second device using a generated bar code or QR code.
Though disclosing this feature, Grochowicz does not disclose or render obvious the features emphasized above.  As Applicant argues, Grochowicz fails to fairly teach a product registry module enabling users to register product information about their own products and rather teaches customers providing information about their opinions and knowledge of products they have purchased.
Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Ordille, Cabot, Grochowicz, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claim 24 recites a method comprising substantially similar limitations as claim 1 and recite allowable subject matter for the reasons identified above with respect to claim 1.
Claims 2-7, 11-14, 21, 25-26, 28-31, 39-45 are dependencies of independent claims 1, and 24 and are allowable over the prior art for the reasons identified above with respect to claim 1.

Examiner notes that Claim 30 remains rejected under 35 USC 112(b).

Response to Arguments
Applicant’s arguments filed with respect to the objections to claims have been fully considered.  
Previous objections have been overcome by amendment to the claims.  However the withdrawn claims remain objected to.  Examiner suggests cancellation of all withdrawn claims.

Applicant’s arguments with respect to rejection of the claim under 35 USC 112(b) have been considered.
Previous 112(b) rejections to claims 1, 24, 44, 6, 7 and 31 have been overcome by amendment to the claims.  However claim 30 remains indefinite, still reciting “and get synchronized recording” where the other claims have removed the synchronizing language.

Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered and are found persuasive.
Examiner directs Applicant’s attention to the Allowable Subject Matter indicated above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
D. Umanandhini, L. TamilSelvan, S. Udhayakumar and T. Vijayasingam, "Dynamic authentication for consumer supplies in mobile cloud environment," 2012 Third International Conference on Computing, Communication and Networking Technologies (ICCCNT'12), 2012, pp. 1-6, doi: 10.1109/ICCCNT.2012.6395954., discussing using QR codes to identify products and make authentications by forwarding a message to product manufacturer’s data center and receiving a response from the cloud [abstract].  Further, Umanandhini discusses updating cloud data including objects and offerings in a cloud [p. 4].  Umanandhini does not fairly teach the limitations emphasized above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625